Citation Nr: 0019553	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-02 240	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for service connection for residuals of a left 
hip fracture and avascular necrosis of the left hip.  

2.  Entitlement to service connection for bronchial asthma.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to service connection for a psychiatric 
disorder, to include a personality disorder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from February 1982 to May 
1983.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  A June 1990 
Board decision denied service connection for residuals of a 
left hip fracture and avascular necrosis of the left hip.  
Reopening of those claims was denied by RO rating decisions 
in March, June, and December 1994.  

REMAND

The Board notes that there is some duty to assist a veteran 
in the completion of her application for benefits under 
38 U.S.C.A. § 5103(a) (West 1991), depending on the 
particular facts in each case.  Robinette v. Brown, 8 Vet. 
App. 69 (1995), Graves v. Brown, 8 Vet. App. 525 (1996).  As 
the veteran has identified records which could possibly 
reopen and/or make her claims well grounded, and as these 
records are in the possession of the United States 
government, the Board believes that attempts must be made to 
obtain these records and associate them with the claims 
folder prior to reaching a decision in this case.  

During service the veteran had left hip surgery with excision 
of a left femoral head lesion, later determined by biopsy to 
be an infarct, with bone graft from the right iliac to and 
through the left femoral neck into the left femoral head for 
repair of collapse of subchondral bone of the left femoral 
head.  The veteran testified at the May 10, 2000 travel board 
hearing that she believed that all of her service medical 
records (SMRs) pertaining to treatment, evaluation and 
hospitalization for the claimed disabilities at the Balboa 
naval Station are not on file (See page 23 of the transcript 
of that hearing).  In this regard, the Board notes that 
duplicate copies of SMRs already on file were submitted in 
June 1989.  

However, to accord the veteran the full scope of due process, 
the RO should take the appropriate steps to determine if 
there are any SMRs pertaining to such alleged treatment which 
may be obtained.  

Also, the SMRs indicated that during service the veteran 
reported having been treated prior to service for childhood 
asthma and for sickle cell anemia.  However, no preservice 
clinical records are on file.  More information as to such 
treatment should be obtained from the veteran, including 
records of alleged sickle cell anemia since these may have a 
bearing on the claim for avascular necrosis of the left hip.  
Additionally, associated with the SMRs is a March 1983 
prescription form from Dr. R. E. G. stating that the veteran 
had instability of the lumbar spine and should wear a lumbar 
support.  Since any treatment records of this physician are 
contemporaneous with the veteran's service, all records from 
that physician should be obtained.  

The veteran has related several histories of her post service 
VA treatment.  In any event, despite any testimony to the 
contrary, there are on file records of VA treatment in 
Durham, North Carolina in 1989.  However, the varying 
histories related by the veteran indicate that she may have 
received post service VA treatment as early as 1984 at VA 
facilities in either Durham, North Carolina, or East Orange, 
New Jersey.  Some records in 1984, if they exist, might be 
within the first post service year and would be of 
significance as to any chronic disease.  Such VA records are 
deemed to be in the constructive possession of VA.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, search of 
all VA records at the above-mentioned facilities from 1984 to 
1989 should be conducted.  Also, copies of the veteran's VA 
hospitalization when she underwent her first VA surgery on 
her left hip, apparently in either 1990 or 1991, should be 
obtained together with a copy of the operative report of any 
surgery during that hospitalization. 

Accordingly, the case is remanded for the following actions:  

1.  The RO should take the appropriate 
steps to determine whether there exist 
any outstanding SMRs of treatment, 
evaluation, observation or 
hospitalization of the veteran at the 
Balboa Naval Station.  All steps taken 
should be documented.  Any such records, 
if they exist, should be associated with 
the claim file.  

2.  The RO should contact the veteran 
and request that she provide as much 
information as possible concerning all 
preservice treatment evaluation, 
observation or hospitalization for 
asthma and sickle cell anemia, to 
include dates, places, and names of all 
such sources.  All pertinent leads 
should be followed up.  She should be 
requested to execute and return the 
necessary authorization forms to obtain 
such records.  

3.  The RO should contact the veteran 
and request that she provide as much 
information as possible concerning all 
treatment evaluation, observation or 
hospitalization for low back disability 
by Dr. R. E. G. before, during or after 
military service, to include dates, 
places, and names of all other or 
additional clinical sources.  All 
pertinent leads should be followed up.  
She should be requested to execute and 
return the necessary authorization forms 
to obtain such records.  

4.  The RO should request the veteran's 
complete records from the VA facilities 
in Durham, North Carolina, and East 
Orange, New Jersey, that are not already 
on file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


